Name: Commission Regulation (EEC) No 1149/79 of 12 June 1979 laying down detailed rules for the granting of monetary compensatory amounts in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 144/6 Official Journal of the European Communities 13 . 6 . 79 COMMISSION REGULATION (EEC) No 1149/79 of 12 June 1979 laying down detailed rules for the granting of monetary compensatory amounts in the wine sector HAS ADOPTED THIS REGULATION : Article 1 1 . By way of derogation from the amounts fixed in Annex I , part 6 , of Regulation (EEC) No 710/79 , the monetary compensatory amounts applicable in trade between Italy and France to the products listed in the Annex to this Regulation shall be those given in this same Annex where :  customs export formalities were completed during the period 30 March to 8 April 1979 , and  customs import formalities were completed during the period 9 April to 22 April 1979 . 2 . However, these amounts shall be accorded only on application by the party concerned and on condi ­ tion that he furnishes proof that the dates when customs export formalities were completed fell within the period specified in the first indent of the preceding paragraph . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 987/79 (2 ), and in particular Article 6 thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 710/79 (3 ), as last amended by Regulation (EEC) No 1 141 /79 (4 ) ; Whereas, in the case of the wine sector, neither Council Regulation (EEC) No 643/79 (5 ) nor the rele ­ vant press release gave the date of 9 April 1979 as that from which the new exchange rate for the Italian lira was to be applied ; whereas , however, that date was specified in Regulation (EEC) No 705/79 of 9 April 1 979 ( fe ) ; whereas those concerned were accordingly unable to take the necessary measures to avoid loss ; whereas the transitional measures necessary to remedy this situation should therefore be taken ; whereas , however, for reasons of sound administration , these measures should be in respect of a limited period ; Whereas the Management Committee for Wine has not delivered an opinion within the time limit set by its chairman , Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 June 1979 . For the Commission Finn GUNDELACH Vice-President (  ) OJ No L 106, 12 . 5 . 1971 , p. 1 ( 2 ) OJ No L 123 , 19 . 5 . 1979 , p. 9 . 0 OJ No L 90 , 9 . 4 . 1979 , p. 1 . (4 ) OJ No L 142, 11.6 . 1979 , p. 1 ( 5 ) OJ No L 83 , 3 . 4 . 1979 , p. 1 . ( 6 ) OJ No L 89 , 9 . 4 . 1979 , p. 1 . 13 . 6 . 79 Official Journal of the European Communities No L 144/7 ANNEX CCT heading No Description Compensatory amounts to he granted on import into Italy (degree/ hi ) Compensatory amounts to he granted on import into France (degree / hi ) ex 22.05 B Wine put up in containers of more than three litres \ ex 22.05 CI and C II Table wine with an actual alcoholic strength not less than 8 5 ° and a total alcoholic strength not exceeding 15 ° and imported red , rose and white wines in free circulation &gt; Lit 384 FF 1 24